Citation Nr: 1806867	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to January 28, 2015, and 50 percent therefrom.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, claimed as back problems, prior to February 2, 2015, and 20 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision granted service connection for PTSD and lumbosacral strain at 30 percent and 10 percent, both effective October 31, 2005.  
A February 2015 rating decision increased the rating for PTSD to 50 percent, effective January 28, 2015, and the rating for the strain to 20 percent, effective February 2, 2015.

The Veteran requested a Board hearing and was scheduled for one in June 2017.  However, June 2017 correspondence requested a cancellation of that hearing requeste.


FINDINGS OF FACT

1. The evidence shows prior to January 28, 2015, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity, and from January 28, 2015, the Veteran had occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.

2. The evidence shows prior to February 2, 2015, the Veteran did not have forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion of the thoracolumbar spine less than 120 degrees, or incapacitating episodes; from February 2, 2015, the Veteran did not have forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD prior to January 18, 2015, and in excess of 50 percent therefrom, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4,10, 4.130 (2017), Diagnostic Code (DC) 9411.

2. The criteria for an initial rating in excess of 10 percent for lumbosacral strain, claimed as back problems, prior to February 2, 2015, and in excess of 20 percent therefrom, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The phrase "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is nonexhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated  symptoms to assign a particular  evaluation.  Vazquez-Claudio v. Shinseki, 713F.3d 112, 115  (Fed. Cir. 2013); see  Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable  symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular  symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713F.3d at 116-17.  Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Veteran asserts that his service-connected PTSD is more severe than found by the RO.  For the reasons that follow, the Board finds that a rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to January 28, 2015, and 50 percent therefrom is not warranted.

Prior to January 18, 2015

Treatment records reflect the Veteran was treated for PTSD by various VA physicians.  At one visit in February 2007, the Veteran reported PTSD and depressive symptoms, such as insomnia.  The Veteran reported he receives good support, as he reports close relationships with his family and friends.  The psychologist opined that the Veteran exhibited relative strengths in verbal and non-verbal learning and memory, particularly in non-verbal memory.

The Veteran underwent a VA examination for his PTSD in August 2010, which reflected that the Veteran had depressed mood, suspiciousness, and chronic sleep impairment.  The Veteran had no difficulty understanding commands.  The examiner opined that the Veteran did not have difficulty performing activities of daily living and was capable of managing his own benefit payments.  Prior to the examination, the Veteran had worked as a warehouse picker and distributor, reporting good relationships with his coworkers and supervisors.  The Veteran's thought processes were appropriate; he was able to understand directions, did not have slowness in thought, nor did he appear confused.  The Veteran's judgment was not impaired; abstract thinking was normal; memory was within normal limits.  The examiner noted that the Veteran had broken up with his girlfriend, but that alcohol abuse was the cause and also resulted in two charges of driving under the influence.  The examiner noted that the Veteran was able to attend school.  Overall, the examiner opined that the Veteran's psychiatric impairment caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

Further VA treatment records through 2014 reflect similar symptomology as the August 2010 examination.  The Veteran reported nightmares, constantly being on guard, while also feeling numb and detached.  He reported a lack of interest motivation, and pleasure in activities, in addition to fatigue and loss of energy.  He had sleep disturbances.  However, he reported his panic attacks were mostly well-managed.

The Veteran's symptoms include suspiciousness, depressed mood, and difficulty sleeping, which correspond most closely to the 30 percent rating.  There was no evidence that the Veteran had symptoms such as panic attacks more than once a week, impaired judgment, or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran abused alcohol before and after his active duty service, which led to the breakup with his girlfriend, he was otherwise able to maintain effective work relationships,  as the Veteran reported a close relationship with his family and friends.  As the preponderance of the evidence is against the Veteran's claim, that there is no doubt to be resolved, and that the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

From January 18, 2015

At a January 2015 VA examination, an examiner characterized the Veteran's level of occupational and social impairment as resulting in reduced reliability and productivity.  See VA Examination, received February 9, 2015, Legacy Content Decision Manager (LCDM).  The following symptoms were noted to be associated with the Veteran's post-traumatic stress disorder: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; impairment of short and long term memory; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran did not appear to pose any threat of danger or injury to himself or others, but that he needed to seek follow up treatment of evaluation and psychotherapy. 

The evidence does not comport with symptoms for an evaluation higher than 50 percent, such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  The evidence reflects that the Veteran's symptoms most closely approximate a 50 percent rating, as the Veteran had a flattened affect, disturbances in motivation and mood, panic attacks more than once a week, and difficulty in establishing and maintaining effective work and social relationships.  As the preponderance of the evidence is against the Veteran's claim, that there is no doubt to be resolved, and that the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Lumbosacral strain

Disabilities of the back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back is rated 10 percent prior to February 2, 2015, 20 percent disabling therefrom, based on the General Rating Formula for the Spine.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  Under those criteria, found at Diagnostic Code 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.   

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Prior to February 2, 2015

For the period prior to February 2, 2015, the Veteran's lumbosacral strain was rated at 10 percent.  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted.

The Veteran underwent a thoracolumbar spine VA examination in August 2010, at which the Veteran was diagnosed with chronic lumbosacral strain.  Forward flexion was limited to 65 degrees with pain at 65 degrees.  Extension, bilateral lateral flexion and rotation were limited to 20 degrees respectively, with pain at 20 degrees.  Joint function was not additionally limited by pain, fatigue wekness, and lack of endurance or incoordination after repetitive movement.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or evidence of weakness.  Muscle tone and musculature was normal. Straight leg rising was negative bilaterally.  There was no evidence of atrophy or ankylosis.  Neurologically, there was no evidence of sensory deficits from L1-L5 and S1.  There was no lumbosacral motor weakness.  Bilateral knee and anlde reflexes were 2+.  There were no signs of pathological reflexes.  Cutaneous reflexes were normal.  There was no evidence of intervertebral disc syndrome and/or nerve root involvement.  A lumbar x-ray was within normal limits. 

Another VA examination, from March 2012, noted the Veteran's range of motion as flexion 0 to 90 degrees; painful motion begins at 90 degrees; extension 0 to 30 degrees; painful motion begins at 30 degrees; left lateral flexion 0 to 30 degrees; painful motion begins at 30 degrees; right lateral flexion 0 to 30 degrees, painful motion begins at 30 degrees; right lateral rotation 0 to 30 degrees, painful motion begins at 30 degrees left lateral rotation 0 to 30 degrees, painful motion begins at 30 degrees.  The examiner noted flare-ups.  There was no weakened movement, excess fatigability, incoordination, swelling deformity, atrophy of tissue, instability of station, and disturbance of locomotion.

Prior to February 2, 2015, the evidence shows forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  There was no diagnosis of interverterbral disc disease or any resulting incapacitating episodes.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

From February 2, 2015

The Veteran's lumbosacral strain is rated at 20 percent from February 2, 2015.  The Board finds that a higher rating is not warranted.

The Veteran most recently underwent a VA examination in February 2015, which confirmed the diagnosis of lumbar spine strain.  See VA Examination, received February 9, 2015, Legacy Content Decision Manager (LCDM).  The Veteran reported experiencing pain and restricted movement in his spine.  In the thoracolumbar spine, the Veteran had flexion to 40 degrees with pain at 40 degrees, extension to 30 degrees or greater with no pain, right and left lateral flexion both to 15 degrees with pain at 15 degrees, and right and left rotation both to 30 degrees with no pain.  He was able to perform repetitive use testing with three repetitions of motion.  Following such testing, he did not have additional functional limitation in degrees.  However, he was noted to have pain on movement and less movement than normal.  He had localized tenderness or pain to palpation to the lumbar area from L1-S1.  There was no guarding or muscle spasm in his thoracolumbar spine.  Neurological examination was normal and there was no evidence of intervertebral disc syndrome.

A rating in excess of 20 percent from February 2, 2015 is not warranted because the evidence does not show ankylosis or thoracolumbar forward flexion limited to 30 degrees or less.  There was no diagnosis of interverterbral disc disease or any resulting incapacitating episodes.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.


ORDER

A rating in excess of 30 percent for PTSD prior to January 28, 2015, and 50 percent therefrom is denied.

A rating in excess of 10 percent for lumbosacral strain, claimed as back problems, prior to February 2, 2015, and 20 percent therefrom is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


